FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50337

               Plaintiff - Appellee,             D.C. No. 3:09-CR-00322-JM

   v.
                                                 MEMORANDUM *
 JUAN ENRIQUE JIMENEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Jeffrey T. Miller, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Juan Enrique Jimenez appeals from the 13-month sentence imposed

following his guilty-plea conviction for importation of marijuana, in violation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we affirm.

       Jimenez contends that the district court clearly erred at sentencing by

denying a minor-role adjustment pursuant to U.S.S.G. § 3B1.2. He further

contends that the district court improperly based its decision on factors unrelated to

Jimenez’s level of participation in the offense. The record reflects that the district

court considered appropriate factors when determining whether Jimenez met his

burden of proving that he was a minor participant in the offense, and that it did not

clearly err by concluding that Jimenez had not met his burden. See United States v.

Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006); United States v. Pena-Gutierrez,

222 F.3d 1080, 1091-92 (9th Cir. 2000).

       AFFIRMED.




NC/Research                                2                                     09-50337